Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, Wolf (US PGPub 20160323416), in view of Jager (US PGPub 20080221752), and further in view of Yim (US PGPub 20200104248) failed to disclose of a method for updating software for operating vehicle devices, the method comprising: storing a first segment of a segmented updated software for operating a first vehicle device of a plurality of vehicle devices in a first data memory of a central control device; and storing at least a portion of the first segment in a second data memory of the first vehicle device by moving or copying from the first data memory into the second data memory; joining the portion of the first segment to at least one of a second segment of the updated software and a software already existing in the second data memory for operating the first vehicle device; storing at least a portion of at least one of the first segment and the second segment in a third data memory of a second vehicle device by moving or copying from the first data memory into the third data memory; wherein the method is carried out during at least one predetermined operating state of at least one of the control device and the first vehicle device; comparing the operating state of at least one of the control device, the first vehicle device and the second vehicle device with the predetermined operating state; and pausing the storage process of at least one of the first data memory of the control device, the second data memory of the first vehicle device, and the third data memory of the second vehicle device, when the current operating state of at least one of the control device and the first vehicle device does not correspond to the predetermined operating state, as recited by the independent claim 1.   

Wolf, Jager and Yim discloses of a method for updating software for operating vehicle devices, the method comprising: storing a first segment of a segmented updated software for operating a first vehicle device of a plurality of vehicle devices in a first data memory of a central control device; and storing at least a portion of the first segment in a second data memory of the first vehicle device by moving or copying from the first data memory into the second data memory; joining the portion of the first segment to at least one of a second segment of the updated software and a software already existing in the second data memory for operating the first vehicle device; storing at least a portion of at least one of the first segment and the second segment in a third data memory of a second vehicle device by moving or copying from the first data memory into the third data memory; wherein the method is carried out during at least one predetermined operating state of at least one of the control device and the first vehicle device.
However, the prior-art, Wolf, Jager and Yim failed to disclose the following limitation such as pausing the storage process of at least one of the first data memory of the control device, the second data memory of the first vehicle device, and the third data memory of the second vehicle device, when the current operating state of at least one of the control device and the first vehicle device does not correspond to the predetermined operating state.
Claim 11 is a system claim, similar to the claim 1.  Therefore, the prior-art, Wolf, Jager and Yim failed to teach the method of claim 1 and the system of claim 11. Therefore, claims 1, 4-6 and 9-15 are allowed while claims 2-3 and 7-8 are canceled. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on Monday-Friday (10 am to 6pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U JEON/Primary Examiner, Art Unit 2193